

	

		II

		108th CONGRESS

		2d Session

		S. 3007

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2004

			Mr. Stevens (for himself

			 and Mr. Baucus) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require the Secretary of the Treasury to mint coins in

		  commemoration of the founding of America’s National Parks, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					National Park Anniversaries-Great

			 American Spaces Commemorative Coin Act

				.

		

			2.

			SEC. 2. FINDINGS

			The Congress finds the

			 following:

			

				(1)

				The National Park Foundation

			 is the congressionally-chartered nonprofit partner of America's National

			 Parks.

			

				(2)

				The mission of the National

			 Park Foundation is to strengthen the enduring connection between the American

			 people and their National Parks by raising private funds, making strategic

			 grants, creating innovative partnerships and increasing public awareness of

			 National Parks.

			

				(3)

				The parks represented in this program represent some of the most

			 beloved and treasured National Parks in America.

			

				(4)

				The National Park Service was established in 1916, to preserve

			 and protect great scenic parks such as Grand Canyon and Yosemite, while also

			 managing battlefields such as Gettysburg and historical sites such as the

			 Lincoln Memorial.

			

				(5)

				Theodore Roosevelt said that nothing short of defending this

			 country in wartime compares in importance with the great task of leaving

			 this land even a better land for our descendants than it is for

			 us.

			

				(6)

				Parks established under the presidency of Theodore Roosevelt,

			 such as Grand Canyon and Devil’s Tower, are the embodiment of that

			 ideal.

			

			3.

			Coin specifications

			

				(a)

				$1 silver coins for national parks observing historic

			 anniversaries of their founding

				The Secretary of the Treasury

			 (in this Act referred to as the Secretary) shall mint and issue

			 not more than 300,000 $1 coins for each of the National Parks specified in

			 section 4(d), each of which shall—

				

					(1)

					weigh 26.73 grams;

				

					(2)

					have a diameter of 1.500 inches; and

				

					(3)

					contain 90 percent silver and 10 percent copper.

				

				(b)

				Legal tender

				The coins minted under this Act shall be legal tender, as

			 provided in section 5103 of title 31, United States Code.

			

				(c)

				Numismatic items

				For purposes of section 5136 of title 31, United States Code, all

			 coins minted under this Act shall be considered to be numismatic items.

			

			4.

			Design of coins

			

				(a)

				Design requirements

				

					(1)

					In general

					The design of the coins minted under this Act shall be developed

			 in consultation with the National Park Foundation, and shall be emblematic of

			 the National Park being commemorated on each coin.

				

					(2)

					Designation and inscriptions

					On each coin minted under this Act, there shall be—

					

						(A)

						a designation of the value of the coin;

					

						(B)

						an inscription of the year in which the coin is minted;

			 and

					

						(C)

						inscriptions of the words Liberty, In God

			 We Trust, United States of America, and E

			 Pluribus Unum.

					

				(b)

				Selection

				The design for the coins minted under this Act shall be—

				

					(1)

					selected by the Secretary after consultation with the Commission

			 of Fine Arts and the National Parks Foundation; and

				

					(2)

					reviewed by the Citizens Advisory Committee established under

			 section 5135 of title 31, United States Code.

				

				(c)

				Mint facility

				Only 1 facility of the United States Mint may be used to strike

			 any particular quality of the coins minted under this Act.

			

				(d)

				National parks to be commemorated

				The National Parks to be commemorated, the year of commemoration,

			 and the anniversary to be observed are as follows:

				

					

						

						

						

						

							

								Year of

						Issuance

								National Park

						or Park Service

								Anniversary

							

						

						

							

								2007

								Devils Tower National Monument 

								100th

							

							

								2008

								Grand Canyon National Park 

								100th

							

							

								2010

								Glacier National Park 

								100th

							

							

								2011

								Lincoln Memorial

								100th

							

							

								2014

								Yosemite National Park 

								150th

							

							

								2015

								Rocky Mountain National Park 

								100th

							

							

								2016

								National Park Service

								100th

							

							

								2017

								Denali National Park 

								100th

							

							

								2018

								Acadia National Park 

								100th

							

							

								2019

								Zion National Park

								100th

							

							

								2020

								Gettysburg National Military Park

								125th

							

						

					

				

			

			5.

			Issuance of coins

			

				(a)

				Quality of coins

				Coins minted under this Act shall be issued in uncirculated and

			 proof qualities.

			

				(b)

				Commencement of issuance

				The Secretary may issue coins minted under this Act beginning

			 January 1 of the year of issuance, as specified in section 4(d), except that

			 the Secretary may initiate sales of such coins, without issuance, before such

			 date.

			

				(c)

				Termination of minting authority

				No coins shall be minted under this Act after December 31 of the

			 year of issuance specified in section 4(d).

			

			6.

			Sale of coins

			

				(a)

				Sale price

				Notwithstanding any other provision of law, the coins issued

			 under this Act shall be sold by the Secretary at a price equal to the face

			 value, plus the cost of designing and issuing such coins (including labor,

			 materials, dies, use of machinery, overhead expenses, and marketing).

			

				(b)

				Bulk sales

				The Secretary shall make bulk sales of the coins issued under

			 this Act at a reasonable discount.

			

				(c)

				Prepaid orders at a discount

				

					(1)

					In general

					The Secretary shall accept prepaid orders for the coins minted

			 under this Act before the issuance of such coins.

				

					(2)

					Discount

					Sale prices with respect to prepaid orders under paragraph (1)

			 shall be at a reasonable discount.

				

				(d)

				Sales of single coins and sets of coins

				Coins of each design specified under section 4 may be sold

			 separately or as a set containing other coins authorized by this Act.

			

			7.

			Surcharges

			

				(a)

				Surcharge required

				All sales of coins issued under this Act shall include a

			 surcharge of $10 per coin.

			

				(b)

				Distribution

				Subject to section 5134(f) of title 31, United States Code, all

			 surcharges which are received by the Secretary from the sale of coins issued

			 under this Act shall be promptly paid by the Secretary to the National Park

			 Foundation for use as follows:

				

					(1)

					50 percent of the surcharges received shall be used by the

			 National Park Foundation in support of all National Parks.

				

					(2)

					50 percent of the surcharges

			 received shall be used by the National Park Foundation for the benefit of the

			 National Parks designated in section 4(d) (in addition to any amount allocable

			 to any such Park from expenditures of amounts under paragraph (1).

				

				(c)

				Audits

				The National Park Foundation shall be subject to the audit

			 requirements of section 5134(f)(2) of title 31, United States Code.

			

			8.

			FINANCIAL ASSURANCES

			

				(a)

				No net cost to the Government

				The Secretary shall take such actions as may be necessary to

			 ensure that minting and issuing coins under this Act will not result in any net

			 cost to the United States Government.

			

				(b)

				Payment for coins

				A coin shall not be issued under this Act unless the Secretary

			 has received_

				

					(1)

					full payment for the coin;

				

					(2)

					security satisfactory to the Secretary to indemnify the United

			 States for full payment; or

				

					(3)

					a guarantee of full payment satisfactory to the Secretary from a

			 depository institution, the deposits of which are insured by the Federal

			 Deposit Insurance Corporation or the National Credit Union Administration

			 Board.

				

